





Form 6342 (10-2015)




THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This Third Amendment to Amended and Restated Credit Agreement (“Amendment”) is
made and entered into effective the 5th day of June, 2020, by and between Dakota
Ethanol, L.L.C., a South Dakota limited liability company (“Borrower”) and Farm
Credit Services of America, PCA and Farm Credit Services of America, FLCA, (each
and collectively “Lender”) to amend and modify the Amended and Restated Credit
Agreement dated February 2, 2018 (hereinafter referred to as the “Credit
Agreement”). The Credit Agreement and underlying Loan Documents are modified
only to the extent necessary to give effect to the terms of this Amendment, and
the remaining terms of said Loan Documents, not otherwise inconsistent herewith,
are ratified by the parties. Capitalized terms used but not otherwise defined
herein have the respective meanings given to them in the Credit Agreement.


In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:


1.
The following Definitions under Article 1 Definitions of the Credit Agreement is
hereby amended to read as follows:



“Working Capital” shall mean current assets minus current liabilities (including
all advances under Loan Facility A as a current liability). For purpose of
determining the current assets, any amount available under Loan Facility B
hereto may be included as a current asset. For purposes of determining current
liabilities, the current maturities of long-term debt will not be included as a
current liability.


2.
The following Sections are hereby amended to read as follows:



Section 2.1.1 Loan Facility A (304761-069993). Lender agrees to advance sums to
Borrower up to the aggregate amount of $2,000,000.00 (Maximum Principal Balance)
until November 1, 2021 (Final Advancement Date). Each Advance made will reduce
the funds available for future advances by the amount of the Advance. Repayments
of principal will be available for subsequent Advances. The commitment under
said Loan will be used by Borrower for financing the operating needs of the
company and Borrower agrees not to request or use such proceeds for any other
purpose.


(a) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand.


Said interest shall be payable on the 1st day of each month continuing on July
1, 2020 at the following rate.
Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.00%. The interest rate will
continue to adjust higher or lower on June 15, 2020, and on the 15th of every
month thereafter to reflect any change in the One Month LIBOR Rate and this
higher or lower rate will thereafter apply to the outstanding principal
indebtedness and remain in effect until a different rate of interest is
established. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.
The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
rate published on the last Business Day of the month in the 'Money Rates' column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
'the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.' If this index is no longer available for any reason, is no
longer posted through electronic transmission or through a source providing such
information, or the Lender determines that the Index is unreliable or no longer
adequately covers Lender's costs of making loans using this index, Lender will
select a replacement index in its sole discretion which Index may be based upon
comparable





--------------------------------------------------------------------------------





information and may include interest rate spread and adjustment thereto or other
price adjustments to compensate Lender for costs incurred in making or
maintaining the loan.


In the event an Index or reference rate is used to calculate the applicable
interest rate, then, in no event shall the Index or reference rate used to
determine the applicable interest rate be less than zero percent (0.00%),
regardless of the actual published Index or reference rate.


(b)     Principal. Borrower hereby promises to pay principal, plus all accrued
interest and any unpaid fees, costs or expenses in full on November 1, 2021
(‘Maturity Date’).
(c)     Facility Fees.


Non-Use Fee. In connection with Loan Facility A, Borrower agrees to pay Lender
an additional fee when the outstanding principal balance is less than the
Maximum Principal Balance. This fee will be equal to 0.25% per annum, based upon
a 360-day year, calculated on the difference between the Maximum Principal
Balance and the daily outstanding principal balance. The fee shall be
calculated, due and payable quarterly in arrears, continuing through the
maturity date.
Section 2.1.2 Loan Facility B (304761-073489-225482). Lender agrees to advance
sums to Borrower up to the aggregate amount of $48,000,000.00 (subject to
Reducing Commitment terms set forth in 2.1.2 (a)) (“Maximum Principal Balance”)
until January 1, 2026 (Final Advancement Date). Repayments of principal will be
available for subsequent Advances. The commitment under said Loan will be used
by Borrower to finance capital expenditures related to plant expansion of the
"as will be built" 90-million gallon per year ethanol plant located near
Wentworth, SD to fund investments and to provide working capital. Borrower
agrees not to request or use such proceeds for any other purpose.


(a) Reducing Commitment. Commencing on July 1, 2021, the Maximum Principal
Balance shall be reduced by $1,750,000.00 on the 1st day of each January and
July through and including July 1, 2025, at which time the balance available for
subsequent advances shall be $32,250,000.00. The obligation to advance funds may
be terminated in Agent’s sole discretion prior to the Final Advancement Date if
intervening liens have been filed on any Collateral since the Closing Date. If
the outstanding principal balance is at or below the Maximum Principal Balance
(taking into consideration any reductions in commitment)(“Applicable Maximum
Balance”) up to and including the Final Advancement Date, Borrower will be
billed interest only; if the outstanding principal balance exceeds the
Applicable Maximum Principal Balance, Borrower will make principal payments in
such amount as necessary to reduce principal to the Applicable Maximum Principal
Balance available at that time


(b) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand. In the
event an Index or reference rate is used to calculate the applicable interest
rate, then, in no event shall the Index or reference rate used to determine the
applicable interest rate be less than zero percent (0.00%), regardless of the
actual published Index or reference rate.


Interest shall be payable on the 1st day of each quarter continuing July 1, 2020
at the following rate per annum.
Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.25% until February 1, 2023 when
interest shall accrue at a variable rate per annum equivalent to the 30-Day
Discount Note Rate plus 3.50%. The One Month LIBOR Rate shall be adjusted higher
or lower on June 15, 2020, and on the 15th day of every month thereafter to
reflect any change in the One Month LIBOR Rate and the 30-Day Discount Note Rate
shall be adjusted higher or lower on the 15th day of every month with any change
in this rate. Any higher or lower rate will thereafter apply to the outstanding
principal indebtedness and remain in effect until the different rate of interest
becomes effective. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.
The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
Rate published on the last Business Day of the Wall Street Journal, rounded to
the nearest 0.05%, defined therein as ‘the Intercontinental Exchange Benchmark
Administration Ltd. (or any successor administrator) average of interbank
offered rates for dollar deposits in the London market.’ If this index is no
longer available for any reason, is no longer posted through electronic
transmission or through a source providing such information, or the Lender
determines that the Index is





--------------------------------------------------------------------------------





unreliable or no longer adequately covers Lender's costs of making loans using
this index, Lender will select a replacement index in its sole discretion which
Index may be based upon comparable information and may include interest rate
spread and adjustment thereto or other price adjustments to compensate Lender
for costs incurred in making or maintaining the loan.


The 30-Day Discount Note Rate is equal to the monthly average of bond-equivalent
Federal Farm Credit Banks Funding Corporation 30-day discount note costs (for
market days only) published on the Federal Farm Credit Banks Funding
Corporation’s web site found in the farm credit system, funding cost index,
archive section at www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html.
The index changes monthly on the first Business Day of the month, using the
previous month’s average index. Existing loans tied to the 30-Day Discount Note
index reprice on the 15th day of the month, using the previous month’s average
index.
In the event an Index or reference rate is used to calculate the applicable
interest rate, then, in no event shall the Index or reference rate used to
determine the applicable interest rate be less than zero percent (0.00%),
regardless of the actual published Index or reference rate.


(c) Principal. Borrower hereby promises to pay principal, plus all accrued
interest and any unpaid fees, costs or expenses in full on January 1, 2026
(‘Maturity Date’).


(d) Minimum Balance. If, at any time, the outstanding balance on Loan Facility B
is less than $1,000.00 all commitments by Lender to make any additional Advances
under all loan facilities in this Agreement shall be terminated without further
notice and any Advances thereafter shall only be made at Lender’s sole
discretion and subject to such conditions as Lender may require.


(e) Facility Fees.


Non-Use Fee. In connection with Loan Facility B, Borrower agrees to pay Lender
an additional fee when the outstanding principal balance is less than the
Maximum Principal Balance available. This fee will be equal to 0.50 % per annum,
based upon a 360 day year, calculated on the difference between the Maximum
Principal Balance and the daily outstanding principal balance. The fee shall be
calculated, due and payable quarterly in arrears, continuing through the
maturity date.


Administrative Fee. Borrower agrees to pay Lender an annual, non-refundable,
non-prorated administrative fee in the amount of $2,500.00 in connection with
Loan Facility B due February 1, 2021 and each year thereafter.


Section 2.1.3 Loan Facility C (304761-075422-2706447). Lender previously
advanced funds to the Borrower in the amount of $8,000,000.00 (Maximum Principal
Balance) which as of the date of the Agreement has an unpaid principal balance
of $6,000,000.00. Repayments of principal will not be available for subsequent
Advances.


(b) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand. In the
event an Index or reference rate is used to calculate the applicable interest
rate, then, in no event shall the Index or reference rate used to determine the
applicable interest rate be less than zero percent (0.00%), regardless of the
actual published Index or reference rate.


Interest shall be payable on the 1st day of each month continuing July 1, 2020
at the following rate per annum.


Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.25% until February 1, 2023 when
interest shall accrue at a variable rate per annum equivalent to the 30-Day
Discount Note Rate plus 3.50%. The One Month LIBOR Rate shall be adjusted higher
or lower on June 15, 2020, and on the 15th day of every month thereafter to
reflect any change in the One Month LIBOR Rate and the 30-Day Discount Note Rate
shall be adjusted higher or lower on the 15th day of every month with any change
in this rate. Any higher or lower rate will thereafter apply to the outstanding
principal indebtedness and remain in effect until the different rate of interest
becomes effective. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.







--------------------------------------------------------------------------------





The One Month LIBOR Rate is the London InterBank Offered Rate based on the One
Month LIBOR Rate published on the last Business Day of the Wall Street Journal,
rounded to the nearest 0.05%, defined therein as ‘the Intercontinental Exchange
Benchmark Administration Ltd. (or any successor administrator) average of
interbank offered rates for dollar deposits in the London market.’ If this index
is no longer available for any reason, is no longer posted through electronic
transmission or through a source providing such information, or the Lender
determines that the Index is unreliable or no longer adequately covers Lender's
costs of making loans using this index, Lender will select a replacement index
in its sole discretion which Index may be based upon comparable information and
may include interest rate spread and adjustment thereto or other price
adjustments to compensate Lender for costs incurred in making or maintaining the
loan.


The 30-Day Discount Note Rate is equal to the monthly average of bond-equivalent
Federal Farm Credit Banks Funding Corporation 30-day discount note costs (for
market days only) published on the Federal Farm Credit Banks Funding
Corporation’s web site found in the farm credit system, funding cost index,
archive section at www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html.
The index changes monthly on the first Business Day of the month, using the
previous month’s average index. Existing loans tied to the 30-Day Discount Note
index reprice on the 15th day of the month, using the previous month’s average
index.
In the event an Index or reference rate is used to calculate the applicable
interest rate, then, in no event shall the Index or reference rate used to
determine the applicable interest rate be less than zero percent (0.00%),
regardless of the actual published Index or reference rate.


(c) Principal. Borrower hereby promises to pay installment(s) of equal principal
payments of $1,000,000.00 plus accrued interest commencing August 1, 2021 and
continuing annually thereafter on the 1st day of August, up to and including
August 1, 2025, when the entire unpaid principal, plus all accrued interest and
any unpaid fees, costs or expense shall be due and payable in full.


Section 6.12.1 Working Capital. Borrower agrees to maintain minimum Working
Capital of not less than $11,000,000.00 measured monthly.


Section 6.12.2 Debt Service Coverage Ratio. Borrower agrees to maintain a Debt
Service Coverage Ratio of 1.25:1.00, measured at fiscal year-end. “Debt Service
Coverage Ratio” calculated as (net profit plus depreciation and amortization,
minus gain (loss) on sale of fixed assets) divided by $4,500,000.00. Debt
Service Coverage Ratio will be measured beginning fiscal year 2021.


Section 6.12.3 Local Net Worth. Borrower agrees to maintain minimum Local net
Worth of not less than $18,000,000.00, measured monthly. “Local Net Worth” is
defined as Total Assets minus Total Liabilities minus Investments.
Section 7.13 Distribution and Withdrawals. Borrower will not distribute any
profits, make any loans, declare or pay any dividends, distribute earnings,
allow any draws, or make other distributions to its shareholders or equity
holders of Borrower or apply any assets to the redemption, retirement, purchase
or other acquisition of any such equity interests without the consent of lender.


Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).


Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.


Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect, and that the information provided
by Borrower is and remains true and correct.







--------------------------------------------------------------------------------





This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.


THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA. A CREDIT AGREEMENT MUST BE IN WRITING TO
BE ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS AMENDMENT MUST BE IN WRITING TO BE
EFFECTIVE.


This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.




BORROWER:


Dakota Ethanol, L.L.C.,
a South Dakota limited liability company


By: /s/ Scott Mundt                
Scott Mundt, Chief Executive Officer


Address for Notice: P.O. Box 100, Wentworth, SD 57075






LENDER:


Farm Credit Services of America, PCA and
Farm Credit Services of America, FLCA




By: /s/ Brian Frevert                


Name:      Brian Frevert            


Title:      Vice President                    


Address for Notice: 5015 S. 118th Street, PO Box 2409, Omaha, NE 68103







